Stewart, J.,
delivered the opinion of the Court.
■ The plaintiff, a witness for himself, testified that under the written authority (which was produced and read in evidence,) given him by the defendant, he made a written contract, (which was read in evidence,) with Wm, McKennedy, for the purchase of his farm, for the defendant, — that his wife, on his account, paid to McKennedy, on the purchase, two hundred dollars, and took from him the following receipt :
Chancellorsville, Ya.
Received of Aug. A. Walzl, wife of J. H. Walzl, agent for H. C. Wyeth, the sum of two hundred dollars, as earnest money, on the sale of my place as described.
|200. Wm. McKennedy.
*431Tlie defendant's counsel objected to the reading of the receipt to the jury.
The objection was overruled, and that is the ground of the first exception.
The plaintiff himself had proved the payment of the two hundred dollars, and the mode of its payment was not material, and the production of the receipt on the part of the plaintiff was unnecessary, and a majority of the Court think it was not admissible in that stage of the trial; but when the payment of the amount testified to by the plaintiff, was denied in the further progress of the case, by McKennedy, the defendant’s witness ; all of the Court are agreed, it would have been competent for the plaintiff to have offered the receipt, by way of rebutting the defendant’s testimony.
Although there was error, in its admission at the time it was offered, it is the unanimous opinion of the Court, no injury was done to the defendant, and furnishes no ground for the reversal of the judgment.
In the second exception, the plaintiff testified he had authority from the defendant to purchase the farm of Mahoney, and that he wrote to the defendant at the City of New York, that he could purchase it at $12 per acre, and desired to know, if this would be satisfactory — defendant’s letter in reply was then read to the jury, to prove his approval. Plaintiff then offered to testify, that the said letter was an answer to his letter concerning the Mahoney property ; defendant’s counsel objected to the admissibility of defendant’s letter, and the statement of the witness, that that letter was in answer to his about the Mahoney property. His testimony had already gone to the jury, as to his having written a letter to which defendant’s letter was an answer, and defendant’s letter had been read to the jury. Under such circumstances, it was too late to make the objection. We do not see that there was any necessity of further proof on that subject, on the *432part of the plaintiff, or that the defendant was injured by the ruling, or any ground for reversing the judgment, on that account.
The defendant produced witnesses to impeach, the plaintiff as a witness. Plaintiff was then called to prove that he had a personal difficulty with the witnesses about the building of some houses, which resulted in a law suit. The defendant’s counsel objected to its admissibility, but the Court admitted the proof; and this is the ground of the third exception. It was competent for the plaintiff to prove that the impeaching witnesses were totally unworthy of credit. This he might show by general evidence as to their character for truth ; or to show the animus of the witnesses, he could prove they were prejudiced — were on bad terms with the plaintiff, or had a difficulty with him, or a law suit, or any other condition of the witnesses, without going into unnecessary particulars, showing their interest, bias or inclination, to enable the jury from a proper consideration of all such circumstances, to estimate the value of their testimony.
This appears to be reasonable, regarding the force and effect of human testimony. Blessing vs. Hape, et al., 8 Md., 33. There was no error in this exception.
The refusal of the Court to grant the third and fourth prayers of the defendant, constitute the fourth exception. These prayers refer to all the evidence in the case.
The third prayer assuming that the plaintiff had paid money for the defendant on the purchase he had made for him by his authority,' yet it affirmed the proposition it could not be recovered, unless the defendant had requested its payment. It could be recovered if the defendant expressly or impliedly authorized its payment.
The defendant by the written paper of August 25th, 1813, had authorized plaintiff to purchase the property from McKennedy, part to be paid in cash. Any payments thereon made by plaintiff were strictly within his autho*433rity, and imposed an obligation upon tire defendant to repay him, and he could recover for such advances without any other request.
(Decided 19th January, 1876.)
Any advances plaintiff made on the purchase of the property of Mahoney, for defendant, under the verbal authority from him, were within the scope of his agency in the purchase of the property, and enured to tire benefit of defendant, and must be presumed to have been made by his request, and imposed an obliga! ion upon him to refund the same to the plaintiff.
The fourth prayer was objectionable, in undertaking to refer to certain items of the testimony, omitting others equally necessary to be considered by the jury ; and asking an instruction thereon, which would have given to the jury a partial view of the evidence introduced and applicable to the issues, they were to determine.
There was proof by McKennedy, defendant’s witness, that defendant came to see the property, and was satisfied with the purchase, and said every thing was as represented.
If the plaintiff had made false representations, as described in the fourth prayer, to induce defendant to purchase the property; yet if the plaintiff had paid the money on the purchase, and the defendant after he had full knowledge of all the facts, ratified the purchase and what plaintiff had done, and claimed the benefit of the same, there would seem to be no justice in his refusal to pay the plaintiff what he had advanced, to secure the same to the defendant.
We find no error in the refusal of these prayers.

Judgment affirmed.